DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the further trapping means”. There is a lack of antecedent basis. Perhaps the claim is intended to depend on claim 4 instead. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “trapping means” “regulating means” “propelling means” “control means” in claims 1, 4, 9, 10, 15, 16, 19 are interpreted as described in the specification (pg 6-10) as an adhesive trap, semipermeable membrane or slow release valve, fan, and timer or control circuit respectively.                                                                . 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “trapping means” “further 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 2, 6-10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US20100037512A1) in view of Butler (US20110284653A1) .
For claim 1, Durand teaches:
An insect trapping device (100) comprising: (abstract and figs)
 a housing (110) having an opening (120) through which insects (I) can enter the housing; (Fig 2-3, Ref 16 having opening 26)
trapping means (130) for trapping insects within the housing; (para0051, reference 40)
an attractant source (170) (para0010, 0045)
and regulating means for regulating a flow of an attractant (160) into the housing; (Fig 19, Ref 110, para0052, 0054, 0055, 0062)
propelling means (150) for evacuating at least a portion of the attractant from within the housing through the opening; (Fig 19, reference 54)
control means communicatively coupled with the regulating means and propelling means; (Fig 19, Ref 70, para0062)
Durand is silent to:
wherein the control means is configured to activate the propelling means once a threshold volume of attractant has accumulated within housing.
Butler teaches:
wherein the control means is configured to activate the propelling means once a threshold volume of attractant has accumulated within housing (para0081, i.e. the control means (controller 70) is configured to activate the propelling means ( fan 46) once a threshold volume of attractant has accumulated within housing (liquid in the reservoir 50 is below a minimum level)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trapping device of Durand such that the control means was configured to activate the 
For claim 2, Durand teaches:
further comprising a power source. (Fig 6, Ref 66+68)
For claim 6, Durand teaches:
wherein the propelling means is a fan or impeller. (Fig 5, Ref 54)
For claim 7, Durand teaches:
wherein the attractant source comprises a source of CO2. (para0007)
For claim 8, Durand teaches:
wherein the attractant source (170) is fluidly coupled to the housing via an inlet. (Fig 2-6, Ref 60, para0052)
For claim 9, Durand teaches:
wherein the regulating means is disposed within the inlet. (Figs, Ref 110, para0052+0054)
For claim 10, Durand teaches:
wherein the regulating means is configured to release the attractant into the housing at a variable flow rate. (para0055)
For claim 13, Durand teaches:
wherein the control means comprises a timer (para0112-0114) and is configured to activate the propelling means or for a predefined temporal duration. (para0113)
For claim 15, Durand teaches:
wherein the attractant source, the regulating means, the trapping means, power source and propelling means are removably replaceable. (para0051, 0071, 0072, 00111, 0117, clm 68)
For claim 16, Durand teaches:
A method of trapping insects comprising the steps: (101): (abstract and figs)
controlling and regulating the release of an attractant from an attractant source into an insect trapping device; ((Fig 19, Ref 110, para0052, 0054, 0055, 0062)
activating a propelling means to release the attractant from the insect trapping device into an environment. (Fig 19, reference 54, para0052, 0062)
Durand is silent to:
activating a propelling means to release the attractant from the insect trapping device into an environment once a threshold volume of attractant has accumulated 
Butler teaches:
activating a propelling means to release the attractant from the insect trapping device into an environment once a threshold volume of attractant has accumulated (para0081, i.e. the control means (controller 70) is configured to activate the propelling means ( fan 46) once a threshold volume of attractant has accumulated within housing (liquid in the reservoir 50 is below a minimum level)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of trapping of Durand to activate the propelling means as taught by Butler to prevent unnecessarily wasting the attractor by prematurely running the propeller means. 
For claim 17, Durand teaches:
wherein the step (102) of accumulating attractant occurs at a variable rate. (para0055)
For claim 18, Durand doesn’t teach but Butler further teaches:
wherein the flow rate of attractant into the housing is dependent upon a inner volume of the housing. (para0081)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of trapping of Durand to make the flow rate dependent on a inner volume of the housing as taught by Butler to prevent unnecessarily wasting the attractor by prematurely running the propeller means. 
Claim(s) 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US20100037512A1) in view of Butler (US20110284653A1) and in view of Tsai (US20180177175A1).
For claim 3, Durand as modified doesn’t teach:
wherein the trapping means comprises an adhesive trap. 
Tsai teaches:
An insect trapping device (figs and abstract)
wherein the trapping means comprises an adhesive trap. (Fig2-3, Ref 41, para0034)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the insect trapping device of Durand as modified such that the trapping means comprises an adhesive trap as taught by Tsai to ensnare and trap insects with a sticky substance while confining them to the space (para0034).
For claim 4, Durand as modified doesn’t teach:
comprising a further trapping means (140) within the housing. 

comprising a further trapping means (140) within the housing. (para0039, claim 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the insect trapping device of Durand as modified such that it comprises a further trapping means as taught by Tsai to kill the trapped insects (para0039). 
For claim 5, Durand as modified doesn’t teach:
wherein the further trapping means comprises an electrified trap powered by the power source. (para0039, claim 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the insect trapping device of Durand as modified such that it comprises a further trapping means as taught by Tsai to kill the trapped insects (para0039). 
Claim(s) 11, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US20100037512A1) in view of Butler (US20110284653A1) and in view of Turner (US20140369895A1). 
For claim 11, Durand as modified doesn’t teach:
wherein the regulating means comprises a semipermeable membrane.
Turner teaches:
a trapping device (abstract and figs)
wherein the regulating means comprises a semipermeable membrane. (Fig 2, Ref 60, para0015-0021)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the regulating means of Durand as modified such that it comprises a semipermeable 
For claim 12, Durand further teaches:
wherein the control means comprises a timer (para0112-0114)
Durand doesn’t teach but Turner further teaches:
and is configured to activate the propelling means at temporally separated intervals. (para0057+0061)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify control means of Durand as modified such that it was configured to activate the propelling means at temporally separated intervals as taught by Turner to control the rate at which the fan assembly is activated (para0057).  
For claim 19, Durand further teaches:
wherein the step of activating the propelling means further comprises activating the propelling means at configurable temporally separated intervals and/or predefined temporal durations. 
Durand doesn’t teach but Turner further teaches:
wherein the step of activating the propelling means further comprises activating the propelling means at configurable temporally separated intervals and/or predefined temporal durations. (para0057+0061)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Durand as modified such that it activated the propelling means at .  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand (US20100037512A1) in view of Butler (US20110284653A1) and in view of Kvietok (US20030175148A1). 
For claim 14, Durand further teaches:
wherein the control means comprises a timer (para0112-0114)
Durand as modified doesn’t teach:
and is configured to activate the propelling means at temporally separate intervals for a predefined temporal duration.
Kvietok teaches:
An insect trapping device (abstract and figs)
and is configured to activate the propelling means at temporally separate intervals for a predefined temporal duration. (para0067+claim 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify control means of Durand as modified such that it was configured to activate the propelling means at temporally separated intervals for a predefined temporal duration as taught by Kvietok to control the rate at which the fan assembly is activated.  
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 5813166 A discloses a trap system utilizing carbon dioxide and a propeller means. 
US 20120285076 A1 discloses a bed bug trap utilizing carbon dioxide. 
US 20190159440 A1 discloses a trapping device utilizing carbon dioxide and a propeller means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643